 

[ex10-1_01.jpg]

 

Exhibit 10.1

 

October 12, 2018

 

STRICTLY CONFIDENTIAL

 

Microbot Medical Inc.

25 Recreation Park Drive, Unit 108

Hingham, MA 02043

 

Attn: Harel Gadot, President and Chief Executive Officer

 

Dear Mr. Gadot:

 

This letter agreement (this “Agreement”) constitutes the agreement between
Microbot Medical Inc. (the “Company”) and H.C. Wainwright & Co., LLC
(“Wainwright”), that Wainwright shall serve as the exclusive agent, advisor or
underwriter in an offering (the “Offering”) of securities of the Company (the
“Securities”) during the Term (as hereinafter defined) of this Agreement. It is
hereby acknowledged that it is anticipated that the amount to be raised in the
Offering is expected to be up to approximately $20,000,000 and the Offering is
expected to be conducted as underwritten Offering. The terms of the Offering and
the Securities issued in connection therewith shall be mutually agreed upon by
the Company and Wainwright and nothing herein implies that Wainwright would have
the power or authority to bind the Company and nothing herein implies that the
Company shall have an obligation to issue any Securities. It is understood that
Wainwright’s assistance in an Offering will be subject to the satisfactory
completion of such investigation and inquiry into the affairs of the Company as
Wainwright deems appropriate under the circumstances and to the receipt of all
internal approvals of Wainwright in connection with the transaction. The Company
expressly acknowledges and agrees that Wainwright’s involvement in an Offering
is strictly on a reasonable best efforts basis and that the consummation of an
Offering will be subject to, among other things, market conditions. The
execution of this Agreement does not constitute a commitment by Wainwright to
purchase the Securities and does not ensure a successful Offering of the
Securities or the success of Wainwright with respect to securing any other
financing on behalf of the Company. Wainwright may retain other brokers,
dealers, agents or underwriters on its behalf in connection with an Offering
comprised of broker-dealers who are members of FINRA.

 

A. Compensation; Reimbursement. At the closing of the Offering (the “Closing”),
the Company shall compensate Wainwright as follows:

 

  1. Cash Fee. The Company shall pay to Wainwright a cash fee, or as to an
underwritten Offering an underwriter discount, equal to 7.0% (or 3.5% in the
event of investments from Existing Relationships (as defined below) of the
aggregate gross proceeds raised in the Offering.

 

430 Park Avenue | New York, New York 10022 | 212.356.0500 | www.hcwco.com

Member: FINRA/SIPC

 

   

 

 

  2. Warrant Coverage. The Company shall issue to Wainwright or its designees at
each Closing, warrants (the “Wainwright Warrants”) to purchase that number of
shares of common stock of the Company equal to 5.0% of the aggregate number of
shares of common stock placed in each Offering (and if an Offering includes a
“greenshoe” or “additional investment” option component, such number of shares
of common stock underlying such additional option component, with the Wainwright
Warrants issuable upon the exercise of such option). If the Securities included
in an Offering are convertible, the Wainwright Warrants shall be determined by
dividing the gross proceeds raised in such Offering by the Offering Price (as
defined hereunder). The Wainwright Warrants shall have the same terms as the
warrants issued to investors in the applicable Offering, except that such
Wainwright Warrants shall have an exercise price equal to 125% of the offering
price per share (or unit, if applicable) in the applicable Offering and if such
offering price is not available, the market price of the common stock on the
date an Offering is commenced (such price, the “Offering Price”). If no warrants
are issued to investors in an Offering, the Wainwright Warrants shall be in a
customary form reasonably acceptable to Wainwright and the Company, be
exercisable from the 6-month anniversary of the issuance date for a term of
three and one-half (3.5) years and at an exercise price equal to 125% of the
Offering Price, shall not have any price-based anti-dilution protection, and
neither the Wainwright Warrants or the shares underlying them shall be subject
to registration except in the sole discretion of the Company.         3. Expense
Allowance. Out of the proceeds of the Closing, the Company also agrees to pay
Wainwright (a) a management fee equal to 1.0% of the gross proceeds raised in
each Offering; (b) $35,000 for non-accountable expenses;(c) up to $125,000 for
fees and expenses of legal counsel; plus the additional reimbursable amount
payable by the Company pursuant to Paragraph D.3 hereunder; provided, however,
that such reimbursement amount in no way limits or impairs the indemnification
and contribution provisions of this Agreement. Upon the execution of this
Agreement, the Company shall advance Wainwright the sum of $35,000 against fees
and expenses of legal counsel anticipated to be incurred, subject to
reimbursement by Wainwright to the Company if not actually incurred, in
accordance with FINRA Rule 5110(f)(2)(C) and (f)(2)(D). Such sum shall be
credited against the legal fees and expenses incurred by Wainwright in the case
of a completed Offering.         4. Tail. Wainwright shall be entitled to
compensation under clauses (1) and (2) hereunder, calculated in the manner set
forth therein, with respect to any public or private offering or other financing
or capital-raising transaction of any kind (“Tail Financing”) to the extent that
such financing or capital is provided to the Company by investors whom
Wainwright had contacted during the Term or introduced to the Company during the
Term (other than Existing Relationships), if such Tail Financing is consummated
at any time within the 6-month period following the expiration or termination of
this Agreement.         5. Right of First Refusal. If, from the date hereof
until the 12-month anniversary following consummation of the Offering, the
Company or any of its subsidiaries decides to raise funds by means of a public
offering or a private placement of equity or debt securities using an
underwriter or placement agent, Wainwright (or any affiliate designated by
Wainwright) shall have the right to act as sole book-running manager, sole
underwriter or sole placement agent for such financing. If Wainwright or one of
its affiliates decides to accept any such engagement, the agreement governing
such engagement will contain, among other things, provisions for customary fees
for transactions of similar size and nature and the provisions of this
Agreement, including indemnification, which are appropriate to such a
transaction.

 

 2 

 

 

B. Term and Termination of Engagement; Exclusivity. The term of Wainwright’s
exclusive engagement will begin on the date hereof and end four (4) months
thereafter (the “Term”). Notwithstanding anything to the contrary contained
herein, the Company agrees that the provisions relating to the payment of fees,
reimbursement of expenses, right of first refusal, tail, indemnification and
contribution, confidentiality, conflicts, independent contractor and waiver of
the right to trial by jury will survive any termination or expiration of this
Agreement in accordance with their respective terms. Notwithstanding anything to
the contrary contained herein, the Company has the right to terminate the
Agreement for cause in compliance with FINRA Rule 5110(f)(2)(D)(ii). The
exercise of such right of termination for cause eliminates the Company’s
obligations with respect to the provisions relating to the tail fees and right
of first refusal. During Wainwright’s engagement hereunder: (i) the Company will
not, and will not permit its representatives to, other than in coordination with
Wainwright or with respect to the potential investors set forth on Schedule A
hereto, which potential investors have a pre-existing substantive relationship
with the Company (the “Existing Relationships”), contact or solicit
institutions, corporations or other entities or individuals as potential
purchasers of the Securities and (ii) the Company will not pursue any financing
transaction which would be in lieu of an Offering. Furthermore, the Company
agrees that during Wainwright’s engagement hereunder, all inquiries, whether
direct or indirect, from prospective investors will be referred to Wainwright
and will be deemed to have been contacted by Wainwright in connection with an
Offering; provided that investments in the Offering by any of the Existing
Relationships shall be subject to a reduced cash fee pursuant to Paragraph A.1.
above. Additionally, except as set forth hereunder, the Company represents,
warrants and covenants that no brokerage or finder’s fees or commissions are or
will be payable by the Company or any subsidiary of the Company to any broker,
financial advisor or consultant, finder, placement agent, investment banker,
bank or other third-party with respect to any Offering.

 

C. Information; Reliance. The Company shall furnish, or cause to be furnished,
to Wainwright all information requested by Wainwright for the purpose of
rendering services hereunder and conducting due diligence (all such information
being the “Information”). In addition, the Company agrees to make available to
Wainwright upon request from time to time the officers, directors, accountants,
counsel and other advisors of the Company. The Company recognizes and confirms
that Wainwright (a) will use and rely on the Information, including any
documents provided to investors in the Offering (the “Offering Documents”) which
shall include any Purchase Agreement (as defined hereunder), and on information
available from generally recognized public sources in performing the services
contemplated by this Agreement without having independently verified the same;
(b) does not assume responsibility for the accuracy or completeness of the
Offering Documents or the Information and such other information; and (c) will
not make an appraisal of any of the assets or liabilities of the Company. Upon
reasonable request, the Company will meet with Wainwright or its representatives
to discuss all information relevant for disclosure in the Offering Documents and
will cooperate in any investigation undertaken by Wainwright thereof, including
any document included or incorporated by reference therein. For the Offering, at
the request of Wainwright, the Company shall deliver such legal letters
(including, without limitation, negative assurance letters), opinions, comfort
letters, officers’ and secretary certificates and good standing certificates,
all in form and substance satisfactory to Wainwright and its counsel as is
customary for such Offering. Wainwright shall be a third party beneficiary of
any representations, warranties, covenants and closing conditions made by the
Company in any Offering Documents, including representations, warranties,
covenants and closing conditions made to any investor in an Offering.

 

 3 

 

 

D. Related Agreements. For the Offering, the Company shall enter into the
following additional agreements:

 

  1. Underwritten Offering. If an Offering is an underwritten Offering, the
Company and Wainwright shall enter into a customary underwriting agreement in
form and substance satisfactory to Wainwright and its counsel.         2. Best
Efforts Offering. If an Offering is on a best efforts basis, the sale of
Securities to the investors in the Offering will be evidenced by a purchase
agreement (“Purchase Agreement”) between the Company and such investors in a
form reasonably satisfactory to the Company and Wainwright. Wainwright shall be
a third party beneficiary with respect to the representations and warranties
included in the Purchase Agreement. Prior to the signing of any Purchase
Agreement, officers of the Company with responsibility for financial affairs
will be available to answer inquiries from prospective investors.         3.
Escrow and Settlement. In respect of the Offering, the Company and Wainwright
shall enter into an escrow agreement with a third party escrow agent, which may
also be Wainwright’s clearing agent, pursuant to which Wainwright’s compensation
and expenses shall be paid from the gross proceeds of the Securities sold. If
the Offering is settled in whole or in part via delivery versus payment,
Wainwright shall arrange for its clearing agent to provide the funds to
facilitate such settlement. The Company shall bear the cost of the escrow agent
and shall reimburse Wainwright for the actual out-of-pocket cost of such
clearing agent settlement and financing, if any, which cost shall not exceed
$10,000.         4. FINRA Amendments. Notwithstanding anything herein to the
contrary, in the event that Wainwright determines that any of the terms provided
for hereunder shall not comply with a FINRA rule, including but not limited to
FINRA Rule 5110, then the Company shall agree to amend this Agreement (or
include such revisions in the final underwriting agreement) in writing upon the
request of Wainwright to comply with any such rules; provided that any such
amendments shall not provide for terms that are less favorable to the Company
than are reflected in this Agreement.

 

 4 

 

 

E. Confidentiality. In the event of the consummation or public announcement of
any Offering, Wainwright shall have the right to disclose its participation in
such Offering, including, without limitation, the Offering at its cost of
“tombstone” advertisements in financial and other newspapers and journals.

 

F. Indemnity.

 

  1. In connection with the Company’s engagement of Wainwright hereunder, the
Company hereby agrees to indemnify and hold harmless Wainwright and its
affiliates, and the respective controlling persons, directors, officers,
members, shareholders, agents and employees of any of the foregoing
(collectively the “Indemnified Persons”), from and against any and all claims,
actions, suits, proceedings (including those of shareholders), damages,
liabilities and expenses incurred by any of them (including the reasonable fees
and expenses of counsel), as incurred, whether or not the Company is a party
thereto (collectively a “Claim”), that are (A) related to or arise out of (i)
any actions taken or omitted to be taken (including any untrue statements made
or any statements omitted to be made) by the Company, or (ii) any actions taken
or omitted to be taken by any Indemnified Person in connection with the
Company’s engagement of Wainwright, or (B) otherwise relate to or arise out of
Wainwright’s activities on the Company’s behalf under Wainwright’s engagement,
and the Company shall reimburse any Indemnified Person for all expenses
(including the reasonable fees and expenses of counsel) as incurred by such
Indemnified Person in connection with investigating, preparing or defending any
such claim, action, suit or proceeding, whether or not in connection with
pending or threatened litigation in which any Indemnified Person is a party. The
Company will not, however, be responsible for any Claim that is finally
judicially determined to have resulted from the fraud, gross negligence or
willful misconduct of any person seeking indemnification for such Claim. The
Company further agrees that no Indemnified Person shall have any liability to
the Company for or in connection with the Company’s engagement of Wainwright
except for any Claim incurred by the Company as a result of such Indemnified
Person’s fraud, gross negligence or willful misconduct.         2. The Company
further agrees that it will not, without the prior written consent of
Wainwright, settle, compromise or consent to the entry of any judgment in any
pending or threatened Claim in respect of which indemnification may be sought
hereunder (whether or not any Indemnified Person is an actual or potential party
to such Claim), unless such settlement, compromise or consent includes an
unconditional, irrevocable release of each Indemnified Person from any and all
liability arising out of such Claim.

 

 5 

 

 

  3. Promptly upon receipt by an Indemnified Person of notice of any complaint
or the assertion or institution of any Claim with respect to which
indemnification is being sought hereunder, such Indemnified Person shall notify
the Company in writing of such complaint or of such assertion or institution but
failure to so notify the Company shall not relieve the Company from any
obligation it may have hereunder, except and only to the extent such failure
results in the forfeiture by the Company of substantial rights and defenses. If
the Company is requested by such Indemnified Person, the Company will assume the
defense of such Claim, including the employment of counsel for such Indemnified
Person and the payment of the fees and expenses of such counsel, provided,
however, that such counsel shall be satisfactory to the Indemnified Person and
provided further that if the legal counsel to such Indemnified Person reasonably
determines that the use of counsel chosen by the Company to represent the
Indemnified Person would present such counsel with a conflict of interest or if
the defendant in, or target of, any such Claim, includes an Indemnified Person
and the Company, and legal counsel to such Indemnified Person reasonably
concludes that there may be legal defenses available to it or other Indemnified
Persons different from or in addition to those available to the Company, such
Indemnified Person will employ its own separate counsel (including local
counsel, if necessary) to represent or defend him, her or it in any such Claim
and the Company shall pay the reasonable fees and expenses of such counsel. If
such Indemnified Person does not request that the Company assume the defense of
such Claim, such Indemnified Person will employ its own separate counsel
(including local counsel, if necessary) to represent or defend him, her or it in
any such Claim and the Company shall pay the reasonable fees and expenses of
such counsel. Notwithstanding anything herein to the contrary, if the Company
fails timely or diligently to defend, contest, or otherwise protect against any
Claim, the relevant Indemnified Person shall have the right, but not the
obligation, to defend, contest, compromise, settle, assert crossclaims, or
counterclaims or otherwise protect against the same, and shall be fully
indemnified by the Company therefor, including without limitation, for the
reasonable fees and expenses of its counsel and all amounts paid as a result of
such Claim or the compromise or settlement thereof. In addition, with respect to
any Claim in which the Company assumes the defense, the Indemnified Person shall
have the right to participate in such Claim and to retain his, her or its own
counsel therefor at his, her or its own expense.         4. The Company agrees
that if any indemnity that may be sought by an Indemnified Person hereunder is
held by a court to be unavailable for any reason then (whether or not Wainwright
is the Indemnified Person), the Company and Wainwright shall contribute to the
Claim for which such indemnity is held unavailable in such proportion as is
appropriate to reflect the relative benefits to the Company, on the one hand,
and Wainwright on the other, in connection with Wainwright’s engagement referred
to above, subject to the limitation that in no event shall the amount of
Wainwright’s contribution to such Claim exceed the amount of fees actually
received by Wainwright from the Company pursuant to Wainwright’s engagement. The
Company hereby agrees that the relative benefits to the Company, on the one
hand, and Wainwright on the other, with respect to Wainwright’s engagement shall
be deemed to be in the same proportion as (a) the total value paid or proposed
to be paid or received by the Company pursuant to the applicable Offering
(whether or not consummated) for which Wainwright is engaged to render services
bears to (b) the fee paid or proposed to be paid to Wainwright in connection
with such engagement.

 



 6 

 

 

  5. The Company’s indemnity, reimbursement and contribution obligations under
this Agreement (a) shall be in addition to, and shall in no way limit or
otherwise adversely affect any rights that any Indemnified Person may have at
law or at equity and (b) shall be effective whether or not the Company is at
fault in any way.



 

G. Limitation of Engagement to the Company. The Company acknowledges that
Wainwright has been retained only by the Company, that Wainwright is providing
services hereunder as an independent contractor (and not in any fiduciary or
agency capacity) and that the Company’s engagement of Wainwright is not deemed
to be on behalf of, and is not intended to confer rights upon, any shareholder,
owner or partner of the Company or any other person not a party hereto as
against Wainwright or any of its affiliates, or any of its or their respective
officers, directors, controlling persons (within the meaning of Section 15 of
the Securities Act or Section 20 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), employees or agents. Unless otherwise expressly
agreed in writing by Wainwright, no one other than the Company is authorized to
rely upon this Agreement or any other statements or conduct of Wainwright, and
no one other than the Company is intended to be a beneficiary of this Agreement.
The Company acknowledges that any recommendation or advice, written or oral,
given by Wainwright to the Company in connection with Wainwright’s engagement is
intended solely for the benefit and use of the Company’s management and
directors in considering a possible Offering, and any such recommendation or
advice is not on behalf of, and shall not confer any rights or remedies upon,
any other person or be used or relied upon for any other purpose. Wainwright
shall not have the authority to make any commitment binding on the Company. The
Company, in its sole discretion, shall have the right to reject any investor
introduced to it by Wainwright.

 

H. Limitation of Wainwright’s Liability to the Company. Wainwright and the
Company further agree that neither Wainwright nor any of its affiliates or any
of its their respective officers, directors, controlling persons (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act),
employees or agents shall have any liability to the Company, its security
holders or creditors, or any person asserting claims on behalf of or in the
right of the Company (whether direct or indirect, in contract, tort, for an act
of negligence or otherwise) for any losses, fees, damages, liabilities, costs,
expenses or equitable relief arising out of or relating to this Agreement or the
services rendered hereunder, except for losses, fees, damages, liabilities,
costs or expenses that arise out of or are based on any action of or failure to
act by Wainwright and that are finally judicially determined to have resulted
solely from the gross negligence or willful misconduct of Wainwright.



 

I. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be fully performed therein. Any disputes that arise under this Agreement,
even after the termination of this Agreement, will be heard only in the state or
federal courts located in the City of New York, State of New York. The parties
hereto expressly agree to submit themselves to the jurisdiction of the foregoing
courts in the City of New York, State of New York. The parties hereto expressly
waive any rights they may have to contest the jurisdiction, venue or authority
of any court sitting in the City and State of New York. In the event Wainwright
or any Indemnified Person is successful in any action, or suit against the
Company, arising out of or relating to this Agreement, the final judgment or
award entered shall be entitled to have and recover from the Company the costs
and expenses incurred in connection therewith, including its reasonable
attorneys’ fees. Any rights to trial by jury with respect to any such action,
proceeding or suit are hereby waived by Wainwright and the Company.

 



 7 

 

 

J. Notices. All notices hereunder will be in writing and sent by certified mail,
hand delivery, overnight delivery or fax, if sent to Wainwright, at the address
set forth on the first page hereof, e-mail: notices@hcwco.com, Attention: Head
of Investment Banking, and if sent to the Company, to the address set forth on
the first page hereof, e-mail: harel@microbotmedical.com, Attention: Chief
Executive Officer. Notices sent by certified mail shall be deemed received five
days thereafter, notices sent by hand delivery or overnight delivery shall be
deemed received on the date of the relevant written record of receipt, notices
delivered by fax shall be deemed received as of the date and time printed
thereon by the fax machine and notices sent by e-mail shall be deemed received
as of the date and time they were sent.

 

K. Conflicts. The Company acknowledges that Wainwright and its affiliates may
have and may continue to have investment banking and other relationships with
parties other than the Company pursuant to which Wainwright may acquire
information of interest to the Company. Wainwright shall have no obligation to
disclose such information to the Company or to use such information in
connection with any contemplated transaction.

 

L. Anti-Money Laundering. To help the United States government fight the funding
of terrorism and money laundering, the federal laws of the United States require
all financial institutions to obtain, verify and record information that
identifies each person with whom they do business. This means Wainwright must
ask the Company for certain identifying information, including a
government-issued identification number (e.g., a U.S. taxpayer identification
number) and such other information or documents that Wainwright considers
appropriate to verify the Company’s identity, such as certified articles of
incorporation, a government-issued business license, a partnership agreement or
a trust instrument.

 

M. Miscellaneous. The Company represents and warrants that it has all requisite
power and authority to enter into and carry out the terms and provisions of this
Agreement and the execution, delivery and performance of this Agreement does not
breach or conflict with any agreement, document or instrument to which it is a
party or bound. This Agreement shall not be modified or amended except in
writing signed by Wainwright and the Company. This Agreement shall be binding
upon and inure to the benefit of both Wainwright and the Company and their
respective assigns, successors, and legal representatives. This Agreement
constitutes the entire agreement of Wainwright and the Company with respect to
the subject matter hereof and supersedes any prior agreements with respect to
the subject matter hereof. If any provision of this Agreement is determined to
be invalid or unenforceable in any respect, such determination will not affect
such provision in any other respect, and the remainder of the Agreement shall
remain in full force and effect. This Agreement may be executed in counterparts
(including facsimile or electronic counterparts), each of which shall be deemed
an original but all of which together shall constitute one and the same
instrument.

 

*********************

 

 8 

 

 

In acknowledgment that the foregoing correctly sets forth the understanding
reached by Wainwright and the Company, please sign in the space provided below,
whereupon this letter shall constitute a binding Agreement as of the date
indicated above.

 



  Very truly yours,       H.C. WAINWRIGHT & CO., LLC         By: /s/ Edward D.
Silvera   Name: Edward D. Silvera   Title: Chief Operating Officer



 



Accepted and Agreed:       Microbot Medical Inc.         By: /s/ Harel Gadot  
Name: Harel Gadot   Title: CEO, President and Chairman  



 

 9 

 

 